PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
KOBEGOSEI CO.,LTD.
Application No. 16/617,572
Filed: 27 Nov 2019
For: AEROSOL DETERGENT COMPOSITION

:
:
:
:	DECISION ON PETITION
:
:


This correspondence is a sua sponte withdrawal of the holding of abandonment in the above-identified application.

Per the August 23, 2022 Notice of Abandonment, this application was held abandoned due to applicant’s alleged failure to properly reply to the final Office action, mailed April 14, 2022, which set a three month period for reply, with extensions of time under 37 CFR 1.136(a) available for up to three additional months. 

The Office finds the application is not abandoned.

It is still possible for applicant to purchase an extension of time pursuant to 37 CFR 1.136(a) to timely respond to the April 14, 2022 final Office action. The last possible date for timely reply with a three month extension of time is Friday, October 14, 2022. When the August 23, 2022 Notice of Abandonment was mailed there was still time for applicant to reply. Therefore, the August 23, 2022 Notice of Abandonment was mailed in error.

The holding of abandonment is sua sponte withdrawn and the August 23, 2022 Notice of Abandonment is vacated. No petition fee has been or will be charged in connection with this matter.

Telephone inquiries pertaining to this matter may be directed to the undersigned at (571) 272-3230.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET